        Case 1:19-cr-00460-KMW Document 25-2 Filed 10/15/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA


v.                                                          19-cr-00460-KMW
                                                       ORDER FOR ADMISSION
                                                            PRO HAC VICE
TODD KOZEL,
___________________Defendant.

       The motion of Kendall B. Coffey for admission to practice Pro Hac Vice in the above

captioned action is granted.

       Applicant has declared that he is a member in good standing of the bar of the state of

Florida, and that his contact information is as follows:

       Applicant’s Name:       Kendall B. Coffey

       Firm Name:              Coffey Burlington, P.L.

       Address:                2601 S. Bayshore Drive, PH 1,

       City/State/Zip:         Miami, FL 33133

       Telephone/Fax:          305-858-2900; 305-858-5261

       Applicant having requested admission Pro Hac Vice for all purposes as counsel for Todd

Kozel in the above entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the rules governing discipline of attorneys.
       Case 1:19-cr-00460-KMW Document 25-2 Filed 10/15/19 Page 2 of 2




Dated: October ____, 2019

                                         ________________________________
                                         KIMBA M. WOOD
                                         UNITED STATES DISTRICT JUDGE
